Citation Nr: 1337671	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 2006, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in June 2013.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of whether clear and unmistakable error (CUE) occurred in the October 2004 rating decision in failing to address or grant entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Although the CUE claim, if successful, could result in an earlier effective date, the claim is not inextricably intertwined with the instant claim for an earlier effective date.  A decision by the Board regarding the proper effective date for a grant of entitlement to service connection does not preclude the RO from finding CUE in a prior rating decision (if shown) and granting entitlement to service connection from an earlier effective date.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for an acquired psychiatric disorder was filed in January 2004, more than one year after his separation from service, and entitlement to service connection for irritability, nervousness, and memory loss was denied by the RO in an October 2004 rating decision.

2.  The Veteran filed a timely notice of disagreement (NOD) with the October 2004 rating decision on August 1, 2005, but in a March 2006 statement the Veteran requested a "cancellation" of the August 1, 2005 NOD.

3.  In April 2006, the Veteran submitted a claim for entitlement to service connection for PTSD.

4.  Prior to the receipt of the April 2006 claim there were no pending requests for service connection that remained unadjudicated, or a pending notice of disagreement with the October 2004 rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a veteran of the information and evidence needed to substantiate a claim, as well as the duty to notify the Veteran of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a veteran in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each element of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial effective date assigned following the grant of service connection.  The Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date or disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty to assist contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The outcome of this appeal turns on a determination as to the date a claim of service connection was filed as it relates to receipt of new and material evidence.  The Veteran's various applications for benefits are of record, as are all the pertinent procedural documents.  The Veteran has contended that certain documents have been disassociated from his claims file, but even if such were the case the records do not relate to the filing of a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, or the diagnosis of the Veteran with PTSD.  As such, any missing documents are not relevant to the effective date claim.  As will be discussed in greater detail below, the Veteran's increased rating claim is remanded herein to afford the RO the opportunity to obtain records from the Social Security Administration and VA treatment records.  These records, however, involve a period of time after entitlement to service connection for PTSD was granted in July 2008 and, as such, would not be relevant to the issue of entitlement to an earlier effective date.  Again, the Veteran's claims for psychiatric disabilities are of record and the Veteran has not contended that some other earlier unadjudicated claim exists.  Moreover, the Veteran's claim turns on a determination as to the date a claim of service connection was filed and, significantly, medical records cannot constitute an informal claim unless service connection has previously been established, or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157(b) (2013).  Therefore, any evidence of record could not constitute an informal claim for benefits and the Veteran is not prejudiced by the Board's adjudication of the claim at this time.  Thus, there is no suggestion that additional evidence, relevant to these matters, exists and can be procured.  No further development action is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b) (2013).

In this case, the Veteran separated from active service in May 1973.  He did not submit a claim of entitlement to service connection for an acquired psychiatric disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

On January 27, 2004, the Veteran brought a claim for psychiatric problems.  An October 2004 rating decision denied entitlement to service connection for irritability, nervousness, and memory loss, noting that the Veteran's service treatment records showed no complaints or treatment for a nervous condition and that a May 2004 VA examination report concluded that the Veteran's diagnosed psychiatric disorder was not related to military service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2013).  

In August 2005, the Veteran submitted a timely NOD as to the denial of his psychiatric disorder claim.  In a letter dated March 6, 2006 and received by the RO on March 8, 2006, however, the Veteran requested a "cancellation" of the NOD filed in August 2005.  The Veteran copied his representative on the letter.

A Veteran may withdraw an appeal as to any or all issues involved in the appeal.  A withdrawal notification generally must be in writing and include the name of the Veteran, the VA appeal identification number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues(s) withdrawn from the appeal.  See 38 C.F.R. § 20.204 (a) and (b) (2013).  The March 2006 statement complied with each of the requirements for a valid withdrawal.  The Veteran identified his name, VA claims number and requested a "cancellation of NOD filed on 1 August 2005."

The withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2013).  Thus, the Veteran's withdrawal included a withdrawal of the August 2005 NOD and of his overall claim and the October 2004 rating decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  As the appeal was not yet transferred to the Board, the appeal withdrawal was effective when received by the agency of original jurisdiction, namely in March 2006.  38 C.F.R. § 20.204 (2013).

On April 28, 2006, VA received a statement from the Veteran's representative raising a claim for entitlement to service connection for PTSD.  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Board also has considered whether this statement could be construed as an attempt to continue his previous claim for service connection for "irritability, nervousness, and memory loss."  Cf. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if the evidence shows "distinctly diagnosed diseases or injuries" then it is a new claim, but if the evidence "tends to substantiate an element of a previously adjudicated matter" it is a claim to reopen).

The Board notes that withdrawal does not preclude filing a new NOD and, after a Statement of the Case is issued, a Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under the rules if the appeal withdrawn had never been filed.  See 38 C.F.R. § 20.204(c) (2013).  Even were the Board to assume that the Veteran's April 2006 statement was an attempt to continue his original psychiatric disorder claim, the April 2006 statement cannot be considered an NOD of the original October 2004 rating decision, as such an application is clearly untimely.  38 C.F.R. § 20.302(a) (2013) (indicating a timely NOD must be filed within one year from the date that VA mails the notice of determination to the appellant).  As such, the April 2006 letter must be considered a new claim or, at most, a petition to reopen a claim for service connection for an acquired psychiatric disorder.

The effective date for a grant of service connection for an initial claim or on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2) and (q)(2) (2013).

After the Veteran submitted his April 2006 statement requesting entitlement to service connection for PTSD, in a June 2007 rating decision the RO granted entitlement to service connection and assigned a 30 percent disability rating, effective April 28, 2006.

The Veteran, through his attorney, asserts the effective date for the grant of service connection should date back to at least January 27, 2004, at which time the Veteran filed his initial claim for service connection benefits.  The basis for that assertion is that the May 2004 VA examination report stated that the Veteran had symptoms of PTSD, which should have necessitated follow-up consideration that would have shown the Veteran to have PTSD at that time.  
As noted above, however, the Veteran clearly withdrew his claim for entitlement to service connection for an acquired psychiatric disability (then categorized as irritability, nervousness, and memory loss) in March 2006.  As discussed, the October 2004 rating decision is final.  See 38 C.F.R. § 20.1103.

The Board has considered the Veteran's contentions that he was informed that in order to pursue his claim for entitlement to service connection for PTSD he needed to withdraw his claim for irritability, nervousness, and memory loss.  It is somewhat unclear from the record whether the Veteran is asserting that these instructions came from a VA employee or from his service representative.  To the extent that the Veteran may have received some incorrect information from VA personnel and was misinformed as to the proper procedure for filing a claim for entitlement to service connection for PTSD, "bad advice" from VA personnel is not a basis for an award of benefits.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions or advice by VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits ").  

In this case, even were the Veteran not to have withdrawn his claim, he was not diagnosed with PTSD until four days prior to the currently assigned effective date of April 28, 2006.  The Board finds it particularly significant that the May 2004 VA examiner specifically considered the Veteran's contentions and concluded that while the Veteran had some symptoms of PTSD he did not meet the full criteria for such a diagnosis.  As such, even assuming arguendo that his claim for entitlement to service connection for PTSD was pending from January 2004, at most, he would have warranted an effective date only four days prior to the currently assigned date, as the evidence clearly showed that he did not have PTSD in May 2004 and he did not receive a diagnosis of PTSD until April 2006.

The Board acknowledges that pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c) (2013).  In such cases, the effective date for an award is "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim."  38 C.F.R. § 3.156(c)(3).  

In this case, following the October 2004 rating decision, personnel records were associated with the claims file that had not been of record at the time of the October 2004 rating decision.  The Board concludes, however, that 38 C.F.R. § 3.156(c) is not implicated.  38 C.F.R. § 3.156(c)(2) states that VA is not required to reconsider a claim in situations where service department records were associated with the claims file after the prior final denial in situations where the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department or other official source.  In this case, the Veteran did not raise a claim for entitlement to service connection for PTSD and did not report any in-service stressors that he attributed to his current psychiatric problems.  Based on the reported psychiatric claim of record received in January 2004, there was no reason for the RO to seek the Veteran's personnel file in order to help substantiate any contended in-service stressors or indication that the records were relevant for some other reason.  As such, 38 C.F.R. § 3.156(c) is not applicable in this case.

In summary, the Veteran filed a timely NOD with the October 2004 rating decision, but subsequently withdrew his NOD.  As the subsequent April 2006 claim for entitlement to service connection for PTSD cannot be construed as a timely NOD of the October 2004 rating decision, that decision is final.  Thus, prior to the April 28, 2006 claim for PTSD there were no pending requests for service connection that remained unadjudicated, nor pending notices of disagreement.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).

There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, which arguably is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2013).  The Veteran's claim for entitlement to service connection for PTSD was received April 28, 2006, which is the current effective date.

As discussed in the Introduction, the issue of whether there was CUE in the October 2004 rating decision has been referred to the RO.  As there are no further allegations of CUE of record, an earlier effective date may not be assigned at present based on an allegation of CUE.

In conclusion, there simply is no legal basis to award an effective date prior to April 28, 2006.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than April 28, 2006, for the grant of entitlement to service connection for PTSD is denied.


REMAND

The Veteran also is seeking entitlement to an initial rating greater than 30 percent for his PTSD.  The Board concludes that additional development is required prior to adjudication of this claim.
In that regard, the Veteran reported during his June 2013 Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran stated that he had applied to SSA in 2010 or 2011 and that benefits were granted back to 2009.  Of note, the Veteran explicitly reported that the benefits were based on his psychiatric problems.  The claims file does not indicate that records from SSA have been requested or obtained by VA.

Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  In light of the Veteran's statements during the June 2013 Board hearing, a remand is required to afford the RO the opportunity to seek these records.

In addition, during the June 2013 Board hearing the Veteran stated that he was undergoing regular individual and group treatment for his PTSD through VA.  As such, the RO should take the opportunity to obtain VA treatment records from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file all VA treatment records dated from April 2011.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an increased initial rating for PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


